Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/555,863 filed 08/26/2019.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 04/28/2020 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,448,078. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claim 7.


Application No. 16/555,863
U.S. Patent No. 10,448,078
1. (New) A method comprising:

7. A computer-implemented method comprising:
determining at least one targeted on-screen graphic, of a plurality of targeted on-screen graphics, to be output on at least one user device, wherein the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device; and

determining, by a server and based at least on the received target information and the received campaign information, to present a targeted on-screen graphic of the one or more targeted on-screen graphics to at least one target device of the plurality of content presentation devices during presentation of content, wherein the targeted on-screen graphic is generated based on determining data previously viewed on the at least one target device;
causing, at a predetermined time during output of content on the user device, the at least one targeted on-screen graphic to overlay at least a portion of another on-screen graphic output with the content such that the at least one targeted on-screen graphic is 




It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 3 of the application corresponds to claim 7 of the patent.
Claim 4 of the application corresponds to claim 7 of the patent.
Claim 5 of the application corresponds to claim 10 of the patent.
Claim 6 of the application corresponds to claim 17 of the patent.
Claim 7 of the application corresponds to claim 8 of the patent.
Claim 8 of the application corresponds to claim 1 of the patent.
Claim 10 of the application corresponds to claim 1 of the patent.
Claim 11 of the application corresponds to claim 1 of the patent.
Claim 12 of the application corresponds to claim 4 of the patent.
Claim 13 of the application corresponds to claim 17 of the patent.
Claim 14 of the application corresponds to claim 2 of the patent.
Claim 15 of the application corresponds to claim 13 of the patent.

Claim 18 of the application corresponds to claim 13 of the patent.
Claim 19 of the application corresponds to claim 13 of the patent.
Claim 20 of the application corresponds to claim 17 of the patent.
Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,448,078 in view of Beals et al. (US 2012/0139826), herein Beals. 
Consider claim 2, the claims of U.S. Patent No. 10,448,078 clearly teach the at least one targeted on-screen graphic overlays the another on-screen graphic. 
However, the claims of U.S. Patent No. 10,448,078 do not explicitly teach the at least one targeted on-screen graphic overlays the another on-screen graphic such that the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible.
In an analogous art, Beals, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic overlays the another on-screen graphic such that the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible. (Figs. 3D and 3H: Matrix code 305 is overlaid on the matrix code included in the video so as to completely obscure the matrix code included in the video, [0037], [0038].)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the claims of U.S. Patent No. 10,448,078 by the at least one targeted on-screen graphic overlays the another on-screen graphic such that the at least one targeted on-screen graphic is visible and the 
Claim 9 of the application corresponds to claim 1 of the patent in view of Beals.
Claim 16 of the application corresponds to claim 13 of the patent in view of Beals.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 sets forth a “computer-readable medium.”  However, the specification as originally filed does not explicitly define the computer-readable medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer-readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 8, 10-12, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beyabani et al. (US 2010/0122287), herein Beyabani, in view of Alexander et al. (US 2014/0089980), herein Alexander.
Consider claim 1, Beyabani clearly teaches a method comprising:

determining at least one targeted on-screen graphic, of a plurality of targeted on-screen graphics, to be output on at least one user device; (Fig. 6: The local ad overlay is selected for output by display 220, [0040], [0045].) and

causing, at a predetermined time during output of content on the user device, the at least one targeted on-screen graphic to overlay at least a portion of another on-screen graphic output with the content such that the at least one targeted on-screen graphic is visible and obscures the at least a portion of the another on-screen graphic. (Fig. 7: During display of a national advertisement local information is displayed on top of the advertisement, [0044]-[0048].)

However, Beyabani does not explicitly teach the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device.

In an analogous art, Alexander, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device. (Targeted advertisements are selected based on a television viewing history, [0280], [0290]-[0296], [0313]-[0319].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani by the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device, as taught by Alexander, for the benefit of better targeting the advertisement information to the viewer.

Consider claim 3, Beyabani combined with Alexander clearly teaches the plurality of targeted on-screen graphics are associated with a campaign associated with a plurality of user devices. (Figs. 5A and 5B: Location information 510 and 570 associates the advertisements with a set of STBs, [0031], [0034], [0040] Beyabani.)

claim 4, Beyabani combined with Alexander clearly teaches the at least one targeted on-screen graphic is further determined based on target information associated with a plurality of user devices. (Location information and information relating to the television programming is used to select the local ad, [0040] Beyabani.)

Consider claim 5, Beyabani combined with Alexander clearly teaches the target information comprises one or more unique identifiers associated with one or more of the plurality of user devices. (Fig. 5B: STB ID 560, [0033], [0034] Beyabani)

Consider claim 7, Beyabani combined with Alexander clearly teaches the user device comprises at least one of a television, a set-top box, a display monitor, a personal video recorder, a hard drive, or a content receiver. (Fig. 1: Display 220, [0010], [0016] Beyabani)

Consider claim 8, Beyabani clearly teaches an apparatus comprising: 

one or more processors; and memory storing instructions that, when executed by the one or more processors, ([0020]) cause the apparatus to:

determine at least one targeted on-screen graphic, of a plurality of targeted onscreen graphics, to be output on at least one user device; (Fig. 6: The local ad overlay is selected for output by display 220, [0040], [0045]) and

cause, at a predetermined time during output of content on the user device, the at least one targeted on-screen graphic to overlay at least a portion of another on-screen graphic output with the content such that the at least one targeted on-screen graphic is visible and obscures the at least a portion of the another on-screen graphic. (Fig. 7: During display of a national advertisement local information is displayed on top of the advertisement, [0044]-[0048].)

However, Beyabani does not explicitly teach the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device.

In an analogous art, Alexander, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device. (Targeted advertisements are selected based on a television viewing history, [0280], [0290]-[0296], [0313]-[0319].)


Consider claim 10, Beyabani combined with Alexander clearly teaches the plurality of targeted on-screen graphics are associated with a campaign associated with a plurality of user devices. (Figs. 5A and 5B: Location information 510 and 570 associates the advertisements with a set of STBs, [0031], [0034], [0040] Beyabani.)

Consider claim 11, Beyabani combined with Alexander clearly teaches the at least one targeted on-screen graphic is further determined based on target information associated with a plurality of user devices. (Location information and information relating to the television programming is used to select the local ad, [0040] Beyabani.)

Consider claim 12, Beyabani combined with Alexander clearly teaches the target information comprises one or more unique identifiers associated with one or more of the plurality of user devices. (Fig. 5B: STB ID 560, [0033], [0034] Beyabani)

Consider claim 14, Beyabani combined with Alexander clearly teaches the user device comprises at least one of a television, a set-top box, a display monitor, a personal video recorder, a hard drive, or a content receiver. (Fig. 1: Display 220, [0010], [0016] Beyabani)

Consider claim 15, Beyabani clearly teaches a computer-readable medium storing instructions that, when executed, ([0020]) cause:

determining at least one targeted on-screen graphic, of a plurality of targeted on-screen graphics, to be output on at least one user device; (Fig. 6: The local ad overlay is selected for output by display 220, [0040], [0045]) and

causing, at a predetermined time during output of content on the user device, the at least one targeted on-screen graphic to overlay at least a portion of another on-screen graphic output with the content such that the at least one targeted on-screen graphic is visible and obscures the at least a portion of the another on-screen graphic. (Fig. 7: During display of a national advertisement local information is displayed on top of the advertisement, [0044]-[0048].)

However, Beyabani does not explicitly teach the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device.

In an analogous art, Alexander, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device. (Targeted advertisements are selected based on a television viewing history, [0280], [0290]-[0296], [0313]-[0319].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani by the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device, as taught by Alexander, for the benefit of better targeting the advertisement information to the viewer.

Consider claim 17, Beyabani combined with Alexander clearly teaches the plurality of targeted on-screen graphics are associated with a campaign associated with a plurality of user devices. (Figs. 5A and 5B: Location information 510 and 570 associates the advertisements with a set of STBs, [0031], [0034], [0040] Beyabani.)

Consider claim 18, Beyabani combined with Alexander clearly teaches the at least one targeted on-screen graphic is further determined based on target information associated with a plurality of user devices. (Location information and information relating to the television programming is used to select the local ad, [0040] Beyabani.)

Consider claim 19, Beyabani combined with Alexander clearly teaches the target information comprises one or more unique identifiers associated with one or more of the plurality of user devices. (Fig. 5B: STB ID 560, [0033], [0034] Beyabani)

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beyabani et al. (US 2010/0122287) in view of Alexander et al. (US 2014/0089980) in view of Beals et al. (US 2012/0139826), herein Beals.
claim 2, Beyabani combined with Alexander clearly teaches the at least one targeted on-screen graphic overlays the another on-screen graphic such that the at least one targeted on-screen graphic is visible.

However, Beyabani combined with Alexander does not explicitly teach the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible.

In an analogous art, Beals, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible. (Figs. 3D and 3H: Matrix code 305 is overlaid on the matrix code included in the video so as to completely obscure the matrix code included in the video, [0037], [0038].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani combined with Alexander by the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible, as taught by Beals, for the benefit of providing more user-friendly graphics.
	
Consider claim 9, Beyabani combined with Alexander and Beals clearly teaches the at least one targeted on-screen graphic overlays the another on-screen graphic such that the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible. (Figs. 3D and 3H: Matrix code 305 is overlaid on the matrix code included in the video so as to completely obscure the matrix code included in the video, [0037], [0038] Beals.)

Consider claim 16, Beyabani combined with Alexander and Beals clearly teaches the at least one targeted on-screen graphic overlays the another on-screen graphic such that the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible. (Figs. 3D and 3H: Matrix code 305 is overlaid on the matrix code included in the video so as to completely obscure the matrix code included in the video, [0037], [0038] Beals.)

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beyabani et al. (US 2010/0122287) in view of Alexander et al. (US 2014/0089980) in view of Beyda et al. (US 2005/0166233), herein Beyda.
Consider claim 6, Beyabani combined with Alexander clearly teaches determining the at least one targeted on-screen graphic.



In an analogous art, Beyda, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic is further determined based on information indicative of an advertising effectiveness associated with the at least one targeted on-screen graphic. (Effectiveness profile, [0192])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani combined with Alexander by the at least one targeted on-screen graphic is further determined based on information indicative of an advertising effectiveness associated with the at least one targeted on-screen graphic, as taught by Beyda, for the benefit of providing more effective advertisements.

Consider claim 13, Beyabani combined with Alexander and Beyda clearly teaches the at least one targeted on-screen graphic is further determined based on information indicative of an advertising effectiveness associated with the at least one targeted on-screen graphic. (Effectiveness profile, [0192])

Consider claim 20, Beyabani combined with Alexander and Beyda clearly teaches the at least one targeted on-screen graphic is further determined based on information indicative of an advertising effectiveness associated with the at least one targeted on-screen graphic. (Effectiveness profile, [0192])

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425